Case 1:21-cv-21172-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 1 of 7




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


 LULDELIN CRUZ-DOUGHTY,

          Plaintiff,
 v.

 LIFE INSURANCE COMPANY
 OF NORTH AMERICA,

       Defendant.
 ____________________________________)

                                            COMPLAINT


           The Plaintiff, LULDELIN CRUZ-DOUGHTY (hereinafter “CRUZ-DOUGHTY” or

 “Plaintiff”), by and through the undersigned counsel, hereby sues Defendant, LIFE

 INSURANCE COMPANY OF NORTH AMERICA (hereinafter “LINA”) and alleges:


                                JURISDICTION, VENUE AND PARTIES

 1. This action arises under ERISA or the Employee Retirement Income Security Act of 1974,

      29 USC §§ 1001 et seq., and more particularly 29 USC §1132 (a) (1) (B) thereof. This Court

      has jurisdiction under 29 USC § 1132(f), which grants to the federal court concurrent

      jurisdiction to determine claims under 29 USC §§ 1001 et seq. CRUZ-DOUGHTY brings

      this action to recover long-term disability (“LTD”) benefits coverage due to her under the

      terms of employee welfare benefit plans, to enforce her rights under the plans and to clarify

      her rights to benefits under the terms of plans.

 2. CRUZ-DOUGHTY was at all times relevant a citizen of the United States of America and in

      all respects sui juris.

                                                    1
Case 1:21-cv-21172-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 2 of 7




 3. LINA is a corporation with its principal place of business in the State of Pennsylvania,

    authorized to transact and is transacting business in the Southern District of Florida and can

    be found in the Southern District of Florida.

 4. Venue is proper in this District under 29 USC 1132 (e)(2), in that the defendant, LINA, is

    authorized to and is doing business within the Southern District of Florida, it can be found in

    the Southern District of Florida.

    CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION OF RIGHTS,
  PREJUDGMENT AND POSTJUDGMENT INTEREST AND ATTORNEYS’ FEES AND
                COSTS PURSUANT TO 29 U.S.C. § 1132(a)(1)(B)


 5. CRUZ-DOUGHTY was at all times material an employee of Citizens Financial Group

    (“Citizens”).

 6. CRUZ-DOUGHTY was at all times material a plan participant under the Citizens Long Term

    Disability Plan, Group Policy Number LK-0963742 (the “LTD Plan”) which is established

    by Citizens and pursuant to which CRUZ-DOUGHTY is entitled to benefits. A copy of the

    LTD Plan has been attached hereto as Exhibit “A.”

 7. The LTD Plan is an employee welfare benefit plan within the meaning of Title 29, USC §

    1002 and regulated by ERISA.

 8. LINA is the insurer of benefits under the LTD Plan and was appointed by the Plan

    Administrator as the named fiduciary for deciding claims for benefits under the LTD Plan

    and for deciding any appeals of denied claims.

 9. As the decision maker and payer of plan benefits, LINA administered the claim with a

    conflict of interest and the bias this created affected the claims determination. As such,

    LINA is not entitled to a deferential standard of review.

                                             2
Case 1:21-cv-21172-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 3 of 7




 10. LINA is the Fiduciary charged with making benefit determinations under the LTD Plan,

    including the determinations made on CRUZ-DOUGHTY’s claim at issue.

 11. Pursuant to the terms and conditions of the LTD Plan, CRUZ-DOUGHTY is entitled to LTD

    benefits for the duration of her disability, or until social security normal retirement age, for

    so long as she remains disabled as required under the terms of the LTD Plan.

 12. According to the LTD Plan,




    The Insurance Company will require proof of earnings and continued Disability.


 13. At all relevant times, CRUZ-DOUGHTY has complied with all conditions precedent and

    exhausted all required administrative remedies under the LTD Plan.

 14. Since approximately February 27, 2018, CRUZ-DOUGHTY has been disabled under the

    terms of the LTD Plan.

 15. At all relevant times, CRUZ-DOUGHTY was a Covered Person under the LTD Plan.

 16. Shortly after becoming disabled under the terms of the LTD Plan, CRUZ-DOUGHTY made

    a claim to LINA for disability benefits which LINA initially paid through September 12,

    2019.

 17. By letter dated September 12, 2019, LINA informed CRUZ-DOUGHTY that her claim had


                                               3
Case 1:21-cv-21172-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 4 of 7




    been closed and no further benefits were payable past September 12, 2019.

 18. CRUZ-DOUGHTY properly and timely appealed LINA’s adverse determination.

 19. By letter dated June 19, 2020, LINA affirmed its adverse determination and advised CRUZ-

    DOUGHTY that she could bring a legal action for benefits under ERISA.

 20. Since CRUZ-DOUGHTY continues to be disabled under the terms of the LTD Plan, CRUZ-

    DOUGHTY has been owed disability benefits under the LTD Plan since September 13, 2019

 21. From September 13, 2019 to the present date, CRUZ-DOUGHTY has not received benefits

    owed to her under the LTD Plan, despite CRUZ-DOUGHTY’s right to these benefits.

 22. At all relevant times, LINA was the payer of benefits.

 23. At all relevant times, LINA was the “Insurance Company” identified throughout the LTD

    Plan.

 24. At all relevant times, LINA was appointed by the Plan Administrator as the named fiduciary

    for deciding claims for benefits under the LTD Plan and for deciding any appeals of denied

    claims.

 25. At all relevant times, CRUZ-DOUGHTY has been and remains Disabled and entitled to LTD

    benefits from LINA under the terms of the LTD Plan.

 26. Pursuant to 29 U.S.C. §1132(a)(1)(B), CRUZ-DOUGHTY, as a participant under the LTD

    Plan, is entitled to sue for judicial determination and enforcement of benefits.

 27. CRUZ-DOUGHTY has no other adequate remedy at law to address the injuries she has

    suffered and will continue to suffer as a result of LINA’s failure to pay her disability

    benefits.

 28. CRUZ-DOUGHTY has exhausted all administrative remedies under the LTD Plan.


                                              4
Case 1:21-cv-21172-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 5 of 7




 29. Defendant breached the LTD Plan and violated ERISA in the following respects:

                      (a)     Failing to pay LTD benefit payments to CRUZ-

        DOUGHTY at a time when LINA knew, or should have known, that CRUZ-

        DOUGHTY was entitled to those benefits under the terms of the LTD Plan, as

        CRUZ-DOUGHTY was disabled and unable to work and therefore entitled to

        benefits.

                      (b)     Failing to provide a prompt and reasonable explanation of

        the basis relied upon under the terms of the LTD Plan documents, in relation to

        the applicable facts and LTD Plan provisions, for the termination of CRUZ-

        DOUGHTY’s claim for LTD benefits;

                      (c)     After CRUZ-DOUGHTY’s claim was terminated in whole

        or in part, LINA failed to adequately describe to CRUZ-DOUGHTY any

        additional material or information necessary for CRUZ-DOUGHTY to perfect her

        claim along with an explanation of why such material is or was necessary.

                      (d)     LINA failed to properly and adequately investigate the

        merits of CRUZ-DOUGHTY’s disability claim and failed to provide a full and

        fair review of CRUZ-DOUGHTY’s claim.

 30. CRUZ-DOUGHTY believes and thereon alleges that LINA wrongfully terminated her claim

    for disability benefits under the LTD Plan by other acts or omissions of which CRUZ-

    DOUGHTY is presently unaware, but which may be discovered in this future litigation and

    which CRUZ-DOUGHTY will immediately make LINA aware of once said acts or

    omissions are discovered by CRUZ-DOUGHTY.


                                            5
Case 1:21-cv-21172-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 6 of 7




 31. Following the termination of benefits under the LTD Plan, CRUZ-DOUGHTY exhausted all

    administrative remedies required under ERISA and CRUZ-DOUGHTY has performed all

    duties and obligations on her part to be performed under the LTD Plan.

 32. As a proximate result of LINA’s wrongful conduct, CRUZ-DOUGHTY has damages for

    loss of disability benefits in a total sum to be shown at the time of trial.

 33. As a further direct and proximate result of this improper determination regarding CRUZ-

    DOUGHTY’S claim for benefits, CRUZ-DOUGHTY, in pursuing this action, has been

    required to incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), CRUZ-

    DOUGHTY is entitled to have such fees and costs paid by LINA.

 34. The wrongful conduct of LINA has created uncertainty where none should exist; therefore,

    CRUZ-DOUGHTY is entitled to enforce her rights under the terms of the LTD Plan and to

    clarify her right to future benefits under the terms of the LTD Plan.

                                         REQUEST FOR RELIEF

        WHEREFORE, LULDELIN CRUZ-DOUGHTY prays for relief against LIFE

    INSURANCE COMPANY OF NORTH AMERICA as follows:

       1.       Payment of disability benefits due Plaintiff;

       2.       An order declaring that Plaintiff is entitled to immediate reinstatement to the LTD

       Plan, with all ancillary benefits to which she is entitled by virtue of her disability, and that

       benefits are to continue to be paid under the LTD Plan for so long as Plaintiff remains

       disabled under the terms of the LTD Plan;




                                               6
Case 1:21-cv-21172-MGC Document 1 Entered on FLSD Docket 03/26/2021 Page 7 of 7




       3.      In the alternative to the relief sought in paragraphs 1 and 2, an order remanding

       Plaintiff’s claim to the claims administrator to the extent any new facts or submissions are

       to be considered;

       4.      Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees incurred

       in pursuing this action;

       5.      Payment of pre-judgment and post-judgment interest as allowed for under ERISA;

       and

       6.      Such other and further relief as this Court deems just and proper.

       Dated: March 26, 2021

                                                     ATTORNEYS DELL AND SCHAEFER,
                                                     CHARTERED
                                                     Attorneys for Plaintiff
                                                     2404 Hollywood Boulevard
                                                     Hollywood, FL 33020
                                                     Phone: (954) 620-8300
                                                     Fax: (954) 922-6864

                                                     __ _/s/ Cesar Gavidia
                                                     CESAR GAVIDIA, ESQ.
                                                     Florida Bar No.: 015263
                                                     Email: cesar@diattorney.com




                                             7
